Citation Nr: 0639742	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  03-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 13, 2001, 
for the assignment of a 50 percent rating for a psychiatric 
disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1977 to December 1982.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2003, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  The 
case was previously before the Board in June 2004 when it was 
remanded for further development.


FINDING OF FACT

On February 26, 2001, but not any earlier, it was first 
factually ascertainable that the veteran's psychiatric 
disorder was manifested by symptoms warranting a 50 percent 
rating. 


CONCLUSION OF LAW

An effective date of February 26, 2001, but no earlier, is 
warranted for the assignment of a 50 percent rating for the 
veteran's psychiatric disorder.  38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code (Code) 9432 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a June 
2004 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  While he 
was not provided prior notice regarding effective dates of 
awards, the purpose of this notice was fulfilled when an 
increased rating was granted and an effective date was 
assigned; he is exercising the opportunity to contest the 
effective date assigned, and is not prejudiced by any notice 
deficiency (including in timing) earlier in the process.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  An October 2002 statement of the case (SOC) and a 
September 2005 supplemental SOC advised the veteran of the 
specific criteria regarding effective dates and readjudicated 
the matter.  See 38 U.S.C.A. § 7105.  Neither he nor his 
representative has alleged that notice in this case was less 
than adequate.

The veteran's pertinent treatment records have been secured.  
In August 2004, professional counselor, P. D. R., advised 
that while the veteran had given his written authorization to 
have him release treatment records to VA, the Health 
Insurance Portability and Accountability Act (HIPAA) 
precluded him from releasing these psychotherapy notes.  
Thus, VA is unable to obtain these records and nothing in the 
record indicates that it would be able to secure these 
records through further development.  The veteran has not 
identified any other evidence that remains outstanding.  VA's 
duty to assist is also met.  In November 2006, the veteran's 
representative asserted that a VA opinion should be obtained.  
That matter will be addressed below.  Accordingly, the Board 
will address the merits of the claim. 

B.	Factual Background

In January 1983, service connection was granted for major 
affective disorder, rated 10 percent.  In March 1985, the RO 
discontinued the veteran's benefits because he failed to 
report for an examination.  A March 1993 rating decision 
found clear and unmistakable error (CUE) in a June 1992 
rating decision that continued the 10 percent rating, but did 
not recognize that compensation had been terminated in March 
1985.  The March 1993 rating decision reinstated the 10 
percent rating from December 1991, when the veteran was 
admitted to a VA hospital for treatment.  It concluded the 
evidence was insufficient to evaluate his condition prior to 
that date, since he had abandoned his claim from March 1985 
to December 1991.  The veteran did not appeal this decision 
and it became final.

February 1999 to November 2000 VA treatment records show the 
veteran was being treated for bipolar disorder every four 
months.  These records note that his mood was stable on 
lithium without any side effects.  He had non pressured, 
logical speech with no suicidal or homicidal ideations and no 
hallucinations or delusions.  There were no signs of lithium 
toxicity.  

A February 26, 2001 VA treatment record indicates the 
veteran's dose of lithium was being increased because he was 
complaining of spikes of irritability and anger.  

In correspondence received April 13, 2001, the veteran filed 
a claim for a rating in excess of 10 percent for his 
psychiatric disorder.

On October 2001 VA examination, it was noted that while the 
veteran was doing well now, within the past year he had 
experienced a return of some symptoms; while he did not 
require hospitalization, the relapse demonstrated that he was 
far from stable as to maintaining his mood.

In November 2001, the RO granted an increased (50 percent) 
rating for the veteran's psychiatric disorder, effective from 
April 13, 2001.

In his August 2002 notice of disagreement and January 2003 
substantive appeal, the veteran alleges he should have been 
rated 50 percent from the date of his discharge from service 
in December 1982.  

At the August 2003 hearing, the veteran testified that 
between 1984 and 1991 he was often unemployed and homeless 
and did not receive many of the letters sent to him by the RO 
regarding his claims.  He also stated that he gave up on 
getting benefits several times over the years because of the 
problems he encountered in his dealings with the VA.  He 
noted that he appealed the March 1993 rating decision.

An August 2004 letter from P. D. R., a licensed professional 
counselor, indicates that he treated the veteran from March 
1998 through May 2001 for diagnoses of adjustment disorder 
with mixed disturbance of emotions and conduct and bipolar I 
disorder, most recent episode hypomanic, with rapid cycling.  
The treatment modality was through family and conjoint 
individual therapy; treatment interventions included 
parenting education, psychoeducation regarding disease 
management for the veteran and his spouse, and cognitive 
behavioral therapy.  

In November 2006 written argument, the veteran's 
representative alleges that an effective date should be 
granted back to March 1998, since P. D. R.'s letter shows he 
had been treating the veteran since that time.  The 
representative notes that the November 2001 rating decision 
granted a 50 percent rating because of occupational and 
social impairment and that it seems reasonable that a person 
diagnosed with bipolar and adjustment disorder with mixed 
disturbance of emotions and conduct would be occupationally 
and socially impaired.  In the alternative, the 
representative asks that the Board remand the case for a 
medical opinion to determine whether the veteran's condition 
in 1998 was "consistent with the concept of occupational and 
social impairment."

C.	Legal Criteria

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

The criteria for rating psychiatric disorder provide that a 
50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9432.

D.	Analysis

The veteran has alleged that he is entitled to receive a 50 
percent rating from the date he was discharged from service.  
A March 1993 rating decision denied a rating in excess of 10 
percent.  While the veteran has said that he appealed the 
March 1993 rating decision, the record does not contain 
evidence that an appeal of this decision was ever initiated.  
The Court has held that in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  YT v. Brown, 9 Vet. App. 195 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  A statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  YT, 9 Vet. App. 
at 199.  Thus, the March 1993 rating decision is final based 
on the evidence of record at the time and it is not subject 
to revision in the absence of CUE in the decision.  
38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, No. 02-300 
(U. S. Vet. App. Aug. 18, 2006) (finding that only a request 
for revision based on CUE could result in the assignment of 
an effective date earlier than the date of a final decision).  
CUE in the March 1993 rating decision has not been alleged; 
thus, the law bars the veteran from receiving a rating of 50 
percent from the date of discharge from service, as claimed.  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The earliest document in the claims file received after the 
March 1993 rating decision that can be construed as a formal 
claim for an increased rating for psychiatric disorder is the 
veteran's application for an increased rating received on 
April 13, 2001.  Under the controlling law and regulations 
outlined above, the Board must review the evidence dating 
back one year, to April 13, 2000, to determine the "earliest 
date as of which," within the year prior to the claim, the 
increase in disability was factually ascertainable.  

The October 2001 VA examiner noted that the veteran had 
experienced a relapse of symptoms within the last year, which 
showed that his mood was not stable.  The RO used this 
statement to grant an increase to 50 percent from the date of 
the veteran's claim.  VA treatment records indicate the 
relapse described by the VA examiner occurred in February 
2001 when he complained of experiencing increases in anger 
and irritability and his medication levels were increased as 
a result of these complaints.  Earlier March 1999 to November 
2000 VA treatment records reveal stable moods and bipolar 
disorder being controlled with medication.  Thus, February 
26, 2001 is the earliest date within the year prior to the 
claim that the increase in disability became factually 
ascertainable.  

The veteran's representative alleges that an effective date 
of March 1998 should be granted as P. D. R.'s letter shows 
the veteran had a diagnosis of adjustment disorder with mixed 
disturbance of emotions and conduct, reflecting he had social 
and occupational impairment.  The Board recognizes that the 
veteran was being treated by P. D. R. for his psychiatric 
disorder from March 1998.  Regarding the representative's 
argument that P. D. R.'s diagnoses indicate the veteran has 
social and occupational impairment, the Board notes that the 
veteran had been rated at 10 percent since December 1991.  A 
10 percent rating is given where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, Code 9432.  Therefore, the previous 10 percent 
rating takes into account social and occupational impairment, 
and P. D. R.'s letter and diagnoses do not indicate that the 
veteran's symptoms and social and occupational impairment had 
increased beyond what is contemplated by a 10 percent rating.  
Notably also, VA treatment records during much of the time 
frame of P. D. R.'s treatment indicate that the veteran's 
psychiatric disorder was stable.  [Notably also, as the 
veteran and his representative are aware, P.D.R. has declined 
to provide the veteran's actual treatment records.]  Thus, a 
VA opinion to determine whether the veteran's condition in 
March 1998 was consistent with the concept of social and 
occupational impairment is not necessary; that concept was 
considered when a 10 percent rating was granted.  It is not 
in dispute that the veteran's psychiatric disability causes 
some degree of occupational and/or social impairment.  
Otherwise the disability would be rated noncompensable.  The 
critical question here, is if (and if so, when) in the year 
prior to April 13, 2001 the disability was of sufficient 
degree to satisfy the schedular criteria for a 50 percent 
rating.  That is an adjudicative determination that is made 
based on what the competent (medical) evidence of record 
shows. 

In short, while a February 26. 2001 treatment record suggests 
that the veteran's service connected psychiatric disability 
is manifested by symptoms productive of occupational and 
social impairment with reduced reliability and productivity, 
the medical evidence prior to February 26, 2001 shows neither 
symptoms nor impairment that would warrant a 50 percent 
rating under the schedular criteria, and an effective date 
prior to February 26, 2001 for the 50 percent rating is not 
warranted.

ORDER

An effective date of February 26, 2001 (but no earlier) is 
granted for the 50 percent rating for the veteran's 
psychiatric disorder, subject to the regulations governing 
payment of monetary awards. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


